Citation Nr: 1128786	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disorder for the purpose of receiving VA outpatient dental treatment or compensation.

2.  Entitlement to a rating higher than 30 percent for a left ankle disability as a residual of a fracture.

3.  Entitlement to a rating higher than 10 percent for a left hip disability.

4.  Entitlement to a rating higher than 10 percent for a left knee disability.

5.  Entitlement to a rating higher than 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1944 to July 1946 and from April 1951 to September 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2007 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since, however, the Veteran resides in Florida, the RO in St. Petersburg handling claims in that jurisdiction certified the appeal to the Board.

As support for his claims, the Veteran testified at a hearing at the RO in December 2007 before a local Decision Review Officer (DRO).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But since the claims for higher ratings for the left ankle, left hip, left knee and low back disabilities require further development before being decided, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board is going ahead and deciding the claim for a service connection for a dental disorder.



FINDING OF FACT

There is no evidence the Veteran's teeth extractions during service were the result of the loss of substance of the body of the maxilla or mandible through trauma or disease such as osteomyelitis, or the result of other trauma during his service either.


CONCLUSION OF LAW

The criteria are not met for service connection for a dental disorder for the purpose of receiving VA outpatient dental treatment or compensation.  38 U.S.C.A. §§ 1110, 1131, 1712, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Since the Veteran's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).


II.  Analysis-Entitlement to Service Connection for a Dental Disorder, Including for Compensation and VA Outpatient Dental Treatment Purposes

The Veteran contends that during his service in Korea his gums became infected, leading to surgery on his gums once he returned stateside.  He asserts his gum infection caused continual dental problems leading to permanent bridgework.  See March 2006 claim.  He alleges "they did not trim my upper gums.  Later the teeth rotted out that had bridge it" and were replaced with "cheap" false teeth.  See December 2007 DRO personal hearing transcript, at 1-2.  He also asserts he still has dental problems and desires a new set of prosthetic teeth (i.e., dentures).  See id, at 3-7.  So, essentially, he is requesting service connection for the purpose of receiving VA outpatient dental treatment, to finish his allegedly incomplete and/or inadequate dental work during his military service.  See 38 C.F.R. §§ 3.381, 4.150; see also 64 Fed. Reg. 30,392 (June 8, 1999).  Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  Therefore, the Board will consider his entitlement to service connection for both compensation and outpatient dental treatment.  

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


The Board initially notes that, although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to dental disabilities.  According to the statute and regulation, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 
38 C.F.R. § 3.381(a).

When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

Under 38 C.F.R. § 17.161, outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in this section.  There are various categories of eligibility for VA outpatient dental treatment, including the following:  Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service- connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Veteran's dental-related service treatment records (STRs) show that on entrance to active duty in December 1944, he was noted to have missing molars (numbers 1, 16, 17, and 32) and an internally malposed tooth (number 29).  
Subsequently, he was treated in-service for chronic hyperplastic gingivitis and necrotic ulcerative gingivitis.  In September 1956, four teeth (numbers 7, 8, 9, and 10) were surgically removed and maxillary alveolectomy (removal of a portion of the alveolar process) was performed.  Prosthetic front teeth were then inserted into his mouth in December 1956.  His separation examination in September 1960 noted several more missing teeth (numbers 2, 3, 30, 20), but was unremarkable for any indication of a dental or jaw disorder.  Importantly, though, these dental STRs do not show, and the Veteran does not contend, any actual dental trauma during his service.  Having teeth filled or even extracted during service is not tantamount to dental trauma.  VAOPGCPREC 5-97 (Jan. 22, 1997), 62 Fed. Reg. 15,566 (1997).  

As to his current dental disability, a private oral surgeon, Dr. S.S., recently treated the Veteran for his ill-fitting dentures.  He also diagnosed the Veteran with maxillary posterior alveolar hypertrophy with severe anterior maxillary ridge resorption and flabby inflamed tissue.  Dr. S.S. noted the Veteran requires posterior bilateral alveoloplasty of his maxilla and removal of the inflamed tissue in his anterior maxilla.  See February 2006 letter by Dr. S.S.

With respect to service connection for his missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," (in the context of service connection for treatment purposes, see 38 C.F.R. § 3.381(a)); and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar 

process as a result of periodontal disease (in the context of service connection for compensation purposes).  See 38 C.F.R. § 4.150; See Simmington v. West, 11 Vet. App. 41 (1998).  The Veteran's dental records from service and post-service treatment record fail to show that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service, even from his claimed gum infection, let alone losing teeth as a result of damage to the maxilla.  Moreover, absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Here, as mentioned, there is no such demonstration of dental trauma.

With respect to the Veteran's claim for service connection for a dental disorder for VA treatment purposes, the Board's review of the record does not reveal any evidence to support a finding that the Veteran's teeth extractions during service were the result of service trauma so as to constitute a service-connected noncompensable dental condition or disability under 38 C.F.R. § 17.161.  In this regard, while 38 C.F.R. § 17.161(c) would also allow for Class II(a) benefits based on a finding that the Veteran's in-service teeth extractions were the result of combat wounds, neither the Veteran nor his representative have made such a contention and the record contains no evidence of such a causal relationship.

Perhaps most importantly, the treatment he received in service simply did not constitute dental trauma for purposes of subsequently establishing entitlement to VA outpatient dental treatment.  Indeed, this is true as a matter of law.  Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth.  The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c) (2010); Smith v. West, 11 Vet. App. 134 (1998).  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

Therefore, as the Veteran does not allege any injury to his teeth outside of the normal course of in-service dental treatment, the Board finds he did not suffer dental "trauma" as contemplated by VA's laws and regulations.  38 C.F.R. §§ 3.381 and 17.161.  

It should also be noted that Class I benefits are only warranted where there is evidence that the removal of teeth was due to damage to either of the jaws, not shown in this case.  The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge, because this only applies to Veterans discharged after September 31, 1981.  See 73 FR 58875 (Oct. 8, 2008).  This is also not the case here.  

Nor is there any indication the Veteran was a prisoner of war (POW), precluding entitlement to Class II(b) and Class II(c) treatment.  See 38 C.F.R. § 17.161(d), (e).  Moreover, there is not any suggestion that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f).  As well, there is no indication in the record that he has a dental condition impairing or aggravating a service-connected condition (Class III eligibility), see 38 C.F.R. § 17.161(g); that he has disabilities rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a Chapter 31 vocational rehabilitation trainee (Class V eligibility).  See 38 C.F.R. § 17.161(h), (i).  Nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class VI eligibility).  See 38 C.F.R. § 17.161(j).

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law.  The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The claim for service connection for a dental disorder, including as a residual of dental trauma, for compensation and/or treatment purposes, is denied.


REMAND

The AMC needs to obtain outstanding VA treatment records and arrange for a VA compensation examination to reassess the severity of the Veteran's orthopedic disabilities on appeal.  The Veteran has mentioned consulting with the head of surgery at the VA Medical Center (VAMC) in West Palm Beach, Florida concerning their inability to operate on his "off-set" left ankle.  See April 2009 statement.  It is not clear to which date of treatment he is referring to, and there are no treatment records from that VA facility since March 2009.  To ensure that all pertinent medical records are considered in adjudication of his appeals, the AMC must obtain all outstanding VA outpatient treatment records, especially those dated after March 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. §§ 3.159(c)(2), (c)(3), (e)(1).  

Even more importantly, another VA compensation examination is necessary to reevaluate his left ankle disability, in light of potential changes in the severity of his condition.  The Veteran asserts that his left ankle condition has worsened and he is no longer able to walk.  See December 2009 statement.  His representative similarly cites this statement by the Veteran, in requesting an examination on his behalf, to determine the current nature and severity of his left ankle condition.  Under 38 C.F.R. § 3.327 (2010), a reexamination will be required if evidence indicates there has been a material change in a disability or that the current rating may be incorrect.  The Board agrees a reexamination of his left ankle disability is needed.

And since this reexamination will be conducted by an orthopedic disability examiner, the Board finds it appropriate to also have his remaining orthopedic disabilities (left hip, left knee and low back disabilities) examined to confirm if these disabilities have materially worsened as well.  See 38 C.F.R. § 3.327.  
This is especially warranted since his last VA examination of his left ankle, left hip, left knee and low back disabilities was over three years ago, in June 2008.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any records located at the VA Medical Center (VAMC), in West Palm Beach, Florida, since March 2009.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Upon receipt of any additional records requested in the preceding paragraphs (#1 and #2), schedule the Veteran for an appropriate VA compensation examination to reassess the severity of his left ankle, left hip, left knee and low back disabilities.  He is hereby advised that failure to report for this VA examination, without good cause, will have adverse consequences on his pending claim for a higher rating for this disability.  38 C.F.R. § 3.655.  

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  The examiner must discuss the rationale of all opinions and conclusions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claims in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


